

Exhibit 10.1










Evergy, Inc.


Summary of
Non-Employee Director Compensation


Effective May 5, 2020


 
 
 
New
Amount
Cash - Retainer (Paid Quarterly)
 
 
 
Annual Retainer
 
 
$100,000
Non-Executive Chair Retainer
 
 
$55,000
Lead Director Retainer
 
 
$25,000
Audit Committee Chair Retainer
 
 
$20,000
Compensation and Leadership Development Committee Chair Retainer
 
 
$20,000
Nominating, Governance, and Corporate Responsibility Committee Chair Retainer
 
 
$15,000
Finance Committee Chair Retainer
 
 
$15,000
Nuclear and Power Supply Committee Chair Retainer
 
 
$15,000
Power Delivery and Safety Committee Chair Retainer
 
 
$15,000
 
 
 
 
Cash - Committee Member Retainers and Meeting Fees
 
 
None
 
 
 
 
Strategic Review & Operations Committee (One Time)
 
 
 
Chair Retainer
 
 
$10,000
Member Retainer
 
 
$10,000
 
 
 
 
Company Common Stock (Paid Annually)
 
 
 
Annual Equity Compensation
 
 
$130,000
Non-Executive Chair
 
 
$55,000



All members of the Board of Directors are entitled to be reimbursed for
expenses, as set forth in Evergy, Inc.’s corporate governance guidelines.
Evergy, Inc. also provides liability insurance to its directors under its
directors and officers insurance policies.





